                                          Case 5:16-cv-06370-EJD Document 694 Filed 06/19/20 Page 1 of 1




                                   1
                                   2
                                   3
                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                     Case No. 5:16-cv-06370-EJD
                                                      Plaintiff,
                                   9                                                     ORDER REFERRING MOTION TO
                                                v.                                       MAGISTRATE JUDGE
                                  10
                                        NINGBO SUNNY ELECTRONIC CO.,                     Re: Dkt. No. 644
                                  11    LTD., et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13          On June 1, 2020, Judge DeMarchi issued an Order Granting In Part And Denying In Part
                                  14   Motion For Sanctions. Dkt. No. 672 (the “Discovery Order”). On June 17, 2020, Ningbo Sunny
                                  15   filed an Administrative Motion Under L.R. 6-1(B) And 6-3 To Enlarge Time To Respond To The
                                  16   Court’s June 1, 2020 Discovery Order. Dkt. No. 687. The administrative motion is hereby
                                  17   referred to Judge DeMarchi for consideration.
                                  18          IT IS SO ORDERED.
                                  19   Dated: June 19, 2020
                                  20                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  21                                                   United States District Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER REFERRING MOTION TO MAGISTRATE JUDGE
                                                                        1
